TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED AUGUST 29, 2013



                                    NO. 03-12-00829-CV


                                    John Rady, Appellant

                                               v.

  Elizabeth Boulton; Sand Canyon Corporation; Wells Fargo Bank, N.A., as Trustee for
  Option One Mortgage Loan Trust 2006-3, Asset Backed Certificates, Series 2006-3; and
                  American Home Mortgage Servicing, Inc., Appellee




     APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, ROSE, AND GOODWIN
 DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE GOODWIN




IT APPEARING to this Court that the appellant has failed to file a brief or to respond to this

Court’s notice, and, accordingly, has failed to prosecute the appeal: IT IS THEREFORE

considered, adjudged and ordered that the appeal is dismissed for want of prosecution. It

FURTHER appearing that the appellant is indigent and unable to pay costs relating to

this appeal, that no adjudication as to costs is made; and that this decision be certified below

for observance.